I should like most sincerely to congratulate Mr. Dante Caputo on his election as President, which is a well-deserved recognition of his personal qualities and record of great distinction in the service of his country and the international community as well as a fitting tribute to the role and stature of Argentina in world affairs. We bring to the presidency a wealth of wisdom and political and diplomatic experience. We are confident he will make a decisive contribution to the success of our deliberations.
I wish also to place on record our sincere appreciation of Mr. Peter Florin, who presided over the forty-second session with impartiality and great distinction.
I should also like to take this opportunity to express my delegation's gratitude and admiration to the Secretary-General, Mr. Javier Pérez de Cuellar. In recent years this Organization has faced many challenges and daunting problems, including a clear retreat from multilateralism, which threatens its very viability. But the Secretary-General never wavered from his resolve to ensure that the Organization would play its rightful role. With patience and tenacity he provided the requisite leadership and successfully reversed this trend and restored the United Nations to the centre of the world stage. The Secretary-General took initiatives to involve the United Nations in the resolution of many conflicts ranging from the Iran-Iraq war, to Afghanistan, the Western Sahara and southern Africa, to mention just a few. The peace agreements mediated by the United Nations have given a critical boost to the Organization's capacity to face the multiple challenges facing the world. They have resulted in the renewal of confidence and indeed of a realization that the United Nations is an irreplaceable multilateral forum for harmonizing international actions to handle the global problems of our time. The award of the Nobel Peace Prize to the United Nations peace-keeping forces last month is testimony to this climate. 
Today the international scene shows signs of improvement which offer us both challenges and opportunities. The relations between the super-Powers, which often have great impact on the international political environment, have relaxed. On the horizon we can see a faint outline of a peaceful world. The scientific and technological developments achieved, if well utilized, could help mankind to tame nature, conquer poverty and promote development. Yet amidst these encouraging developments, the world continues to be plagued by a number of political and multi faceted economic crises. These dismal realities that still plague us and the dangerous anomalies existing in the present international situation serve as a warning to us that all is not yet well in spite of our optimism.
In South Africa, we have an oppressive system and a Government whose callousness and viciousness is unparalleled in human history both in its intensity and the length of time it has endured. The regime poses three major challenges to the international community, namely, the independence and freedom of Namibia, apartheid in South Africa and the destabilization of the neighbouring African countries.
The right of a people to self-determination, sovereignty and independence is a fundamental non-negotiable human right and the universal quest of mankind. Regrettably, in Namibia this right continues to be trampled on by South Africa in arrogant defiance of the international community and the United Nations. It is now 22 years since South Africa's mandate over Namibia was terminated. The adoption by the Security Council of resolution 435 (1978), which contained the only universally agreed plan for the independence of Namibia and which was sponsored by the Contact Group of five, gave us hope at the time that the independence of Namibia was imminent. Resolution 435 (1973), however, remains unimplemented. Right from the onset, the implementation of the United Nations Plan was undermined, frustrated and scuttled by South Africa's intransigence and duplicity. The South African regime hatched on  pretext after another, as it carried out provocation after provocation against the neighbouring States to create ostensible excuses to remain in Namibia and ignore the obligations it had undertaken to abide by resolution 435 (1978).
Successive attempts to finalize arrangements for the emplacement of the United Nations Transition Assistance Group (UNTAG) in Namibia have since then been blocked by South Africa's continuing to hold Namibia's independence hostage to linkage with the extraneous issue of the presence of Cuban troops in Angola. The question of Namibia is essentially a decolonization problem, whereas the presence of Cuban troops in Angola is purely a bilateral arrangement, legitimately entered into between Angola and Cuba under Article 51 of the Charter. Angolan and Cuban troops have never crossed over to South Africa. On the contrary, it is South African forces which invaded the southern part of Angola and for a long time occupied that territory. It was in the first instance due to this invasion and occupation by the South African army that Angola had to seek the assistance of Cuba. It is, therefore, ridiculous to put the victim in the dock, or to equate him with the aggressor, or to demand that the victim must not be entitled to seek assistance in self-defence for its survival. The General Assembly, in its numerous decisions, and the Security Council in resolution 566 (1985), categorically rejected the linkage concept. Yet even at this time p linkage continues to be propagated both expressly and implicitly as a pretext to slow down the emplacement of the United Nations Transition Assistance Group and deny the Namibian people their independence.
In his report the Secretary-General struck a note of optimism in regard to the current talks on Angola and Namibia when he stated: "There has been an improvement in prospects for the independence of Namibia. Recent diplomatic activity has made a significant contribution to the peace process in southern Africa, which should facilitate a settlement in Namibia without further delay. The date of 1 November 1988, has been recommended for beginning the implementation of Security Council resolution 435 (1978). In the light of these developments, the Secretariat has undertaken a review of its contingency plans in order to hold itself in readiness for the timely emplacement of the United Nations Transition Group in Namibia. It is my hope that current efforts will finally succeed in bringing independence to the people of Namibia." (A/43/1, p. 3)
My delegation welcomes the report in the hope that this time the parties involved, in particular South Africa, are taking the Secretary-General seriously and are not giving him and, through him, the entire international community, false expectations.
Caution here is necessary, given the past conduct of the South African racist regime, which once raised the hopes of the international community only to have them suddenly dashed. This was the case at about this time of the year in 1980, when presidential elections in the host country, a member of the Contact Group of Five, were about to take place. As the pre-implementation talks of February 1981 demonstrated, South Africa's promise to begin the implementation of resolution 435 (1978) turned out to be a hoax. It is our sincere hope that we are not being made the victims of yet another hoax, but that we are about to witness the emplacement of the United Nations Transition Assistance Group (UNTAG) as the beginning of the complete and immediate decolonization of Namibia.
Much as we would like to be optimistic about Namibia's independence, we must realize that the whole South African problem derives from apartheid. We continue to witness the South African regime's hostility towards its neighbours, and to wonder whether the apartheid regime will allow Namibia to be truly independent.
It is our view that the international community, the South West Africa People's Organization (SWAPO) and its allies should guard against the challenge in the likely event that the apartheid regime again pulls the rug from under us. To this end my delegation fully endorses the efforts of the Secretary-General to set a well-manned UNTAG in place in Namibia, and urges the international community to support all necessary steps aimed at guaranteeing the sovereignty and viability of independent Namibia.
Namibia is a unique responsibility of the United Nations. It is therefore imperative that any negotiations regarding the implementation of resolution 435 (1978) should be within the framework of the United Nations. It is equally important that SWAPO, as the legitimate representative of the Namibian people, should be directly involved in such talks.
In South Africa itself the people continue to suffer under the inhuman practices of racism, repression, deprivation and State terrorism. For the last three years the South African regime has stepped up terror. South Africa is under a state of emergency which in effect amounts to martial law intended to muzzle the press, escalate arbitrary mass arrests, carry out detentions without trial, torture and the killing of many innocent South Africans, including women and children. 
However the much-touted military superiority of the racist regime is clearly under serious challenge and stress. We have seen for the first time whites revolting against conscription into the South African Defence Force. Draft evasion among whites has reached a level that has begun to worry the Pretoria regime. Recently, the leaders of 143 draft evaders declared their determination to stand firm against compulsory military service and identified the South African Defence Force as the linchpin of the system of apartheid. They realize that serving in the South African Defence Force is not the way to contribute to peace in their country and the region as a whole. The Dutch Reformed Church which gave apartheid its philosophical underpinning has been forced to disavow the system as being incompatible with Christian beliefs and morality. The increased divisions within the Afrikaner establishment in South Africa are a manifestation of the continued success of the liberation struggle. The racist regime is at war with its own people.
We are often warned that if the South Africans continue to fight this war of resistance, the South African apartheid regime "will continue its descent into a siege mentality and become a garrison state in which all South Africans will be losers". Of course there is a price to pay for freedom. The Charter of the United Nations was bought for such a peace. People in the whole world, including those who didn't know exactly what was at stake, were mobilized to fight the Second World War. The loss and human suffering were great but the ultimate achievements were worth the resistance. In South Africa, however, we are told this is different even to mention sanctions is taboo.
The international community can no longer stand by and let the South African racist regime, directly or through its surrogates, continue to commit acts of aggression and economic sabotage against neighbouring States, with the clear intent of intimidating them into perpetual subordination. My delegation takes this opportunity to put on record Uganda's appreciation of the front-line States for the immense sacrifice they continue to make in the struggle against apartheid. We appeal to the international community to increase economic support for the Southern African Development Co-ordination Conference (SADCC).
The conflict occasioned by apartheid has given rise to a tragedy of enormous proportions resulting in a massive displacement and exodus of people as refugees. UNICEF in its report entitled, "Children on the Frontline - the impact of apartheid, destabilisation and warfare on the children in southern and South Africa" chronicled and portrayed this grim reality. This August in Oslo, Norway, an international conference was convened to address this very problem. We are very appreciative of those who have provided relief assistance to the refugees and displaced persons. However, this assistance can only be a palliative: as long as apartheid remains, the tragedy will continue to unfold. Our obligation is to put an end to this crime against humanity.
The fortieth anniversary of the Universal Declaration of Human Rights is a timely reminder that the apartheid system is the very essence of the practices against which the Declaration was directed. That such a system flourishes in our midst is a strong indictment of all those who, through their actions or omissions, have contributed to its survival.
It is 50 years since that infamous Munich conference where, in face of the danger posed by the Nazis to the rest of the world, a fragile peace agreement was signed in 1938 in order to appease Hitler. It turned out to be a costly mistake and the price paid was the Second World War. The lesson learned then was that it does not pay to appease a bully or, more so, a group which believes in the idea of a superior race. It is instructive to note that when the world realized the danger the Hitler regime posed, it took up arms against that sea of troubles and by opposing it, ended it. The apartheid regime in South Africa poses a precisely similar danger and calls for concerted action by the international community.
We submit that apartheid cannot be reformed·, it must be dismantled. The conduct of the Pretoria regime; within South Africa, as well as in Namibia, and its acts of aggression against the front-line States clearly fall within the purview of Article 39 of the Charter. The imposition of comprehensive mandatory sanctions is clearly an imperative and it may be the only peaceful way left to eradicate apartheid.
We welcome the positive developments in another crisis area in Africa, namely, Western Sahara. The peace Agreement which both Morocco and POLISARIO have accepted should pave the way to ending a situation which is fraught with conflict and thus complete the process of the decolonization of Western Sahara. We hail the efforts of the Secretary-General and the Organization of African Unity (OAU) in this regard. We call on the international community to support the Secretary-General and the OAU in implementing the Agreement.
We also welcome the accord and normalization of relations between Ethiopia and Somalia, on the one hand, and between the Libyan Arab Jamahiriya and Chad, on the other. These are indeed positive developments in our region. We equally welcome the cease-fire and the silencing of the guns between Iran and Iraq. The war has exacted a heavy toll on the lives and resources of the two countries. The task of reconciliation is enormous. We urge the parties to ensure that the truce holds and that they move speedily to the implementation of Security Council resolution 598 (1987). 
Uganda remains concerned with regard to the situation in the Middle East. The people of Palestine continue to languish without a homeland of their own. In flagrant defiance of the international community, Israel continues to consolidate its hold on the occupied Arab territories. The people of Palestine, in the face of oppressive measures by Israel, refuse to be cowed. They have continued to fight against and challenge the occupation. The uprisings that have been going on since December 1987 are clear testimony to their resolve to defend their inalienable rights. Instead of heeding the call of the international community to vacate the occupied Arab territories, Israel has chosen to respond with brutal force. All this constitutes a sad chapter in the seemingly endless tragedy of the Palestinian people. Israel needs no reminder that General Assembly resolution 181 II, which set up the State of Israel, also set up a Palestinian Arab State. The United Nations has a duty to implement that resolution.
As always, Uganda calls for Israel's unconditional withdrawal from the Palestinian and Arab territories occupied since 1967, including Jerusalem. The people of Palestine, under the leadership of the Palestine Liberation Organization their sole and authentic representative, have an inalienable right to self-determination and to an independent State of Palestine.
I wish to stress our continued support for General Assembly resolution 38/58 C which calls for the early convening of the International Conference on the Middle East. We are convinced that such a conference would provide a unique opportunity and platform for the achievement of a just and lasting solution of the crisis.
With regard to Afghanistan, Uganda welcomes the Geneva Agreements, which offer the Afghan people an opportunity to resolve their problems. All the parties concerned ought scrupulously to abide by the provisions of the Agreements.
We are likewise encouraged by developments in Kampuchea, where one can discern a movement towards resolving the conflict by peaceful means. 
Our position with regard to the division of Korea has never changed. We fully support the aspirations of the people of that divided country for peaceful reunification without outside interference.
We have also been encouraged by the Secretary-General's report on the question of Cyprus, in which he indicates that there are good prospects for success in the inter-communal talks. I wish to reiterate Uganda's continued support for the sovereignty, unity and territorial integrity of Cyprus.
With regard to Central America, we believe that the Arias plan contained in the Guatemala agreement of last year, provides a basis for the resolution of the conflict in that region. The people of the region should be left to negotiate the solution of their problems without outside interference or intimidation. The sovereignty and independence of each country in the region must be respected.
One of the most pressing issues of our time is the prevention of war, particularly a war involving the use of nuclear weapons. Nuclear weapons pose a danger to all countries since there can be no sanctuary for any State in the case of nuclear fall-out. Therefore the calls for general disarmament and for the elimination of nuclear weapons remain issues of great importance to all countries. There have been promising developments over the past year. Perhaps the roost significant development in this area is the Treaty between the United States of America and the Union of Soviet Socialist Republics on the Elimination of Their Intermediate-Range and Shorter-Range Missiles - the INF Treaty. The agreement was readied after over a decade of dangerous tension in super-Power relations, which had rendered our planet a more dangerous place. We therefore welcome and applaud this agreement.
However, we must caution that the INF Treaty, has only a small quantitative effect on the nuclear threat. The number of weapons to be eliminated by both sides is less than 5 per cent of the total number of nuclear weapons deployed. The main significance of the Treaty is not military rather it represents a substantial concession on the political and strategic postures of the two super-Powers. If the Treaty is to fulfil its significant historic meaning, it should provide a springboard for more bilateral and multilateral negotiations and for the improvement of world security. It is Imperative to pursue negotiations for the gradual reduction of strategic weapons and ensure the prevention of an arms race in space.
Nuclear disarmament and conventional weapons disarmament are complementary aspects of the objective of general and complete disarmament. The global prevalence of conventional weapons, the high incidence of their use since the Second World War, coupled with the demands they make on the resources of developing countries, require urgent action to curb them. At the regional level, we can create the necessary climate for the reduction of conventional weapons by adopting appropriate confidence-building measures.
We had hoped that the third special session of the General Assembly devoted to disarmament would agree on a programs  that would accelerate the momentum of the disarmament process. Regrettably, at that session the Assembly was not able to agree on a final document. That should not, however, deter us from making further efforts Inasmuch as there was agreement on many issues.
We, in Africa, have opted for a nuclear-free zone and most of our countries are States parties to the Treaty on the Non-Proliferation of Nuclear Weapons. But our efforts to that end have been frustrated by the continued nuclear collaboration between the racist regime of South Africa, Israel and certain nuclear countries. South Africa has admitted publicly that it is now capable of producing nuclear weapons. As I have had the occasion to state before, collaborating with South Africa in this regard is indefensible. We believe that nuclear energy should be used for peaceful purposes only. We therefore continue to hope that the International Atomic Energy Agency and the Economic Commission for Africa will join with the Organisation of African Unity in facilitating the holding of the seminar on this subject planned to take place in Uganda next year.
The manufacture, supply and use of chemical weapons is, in our view, a criminal offence and a violation of fundamental human rights, particularly the right to life. Those weapons kill indiscriminately. We urge all the Members of this Organization, individually and collectively, to adopt concrete measures to ban the production, supply and use of those deadly weapons.
For a considerable period of time, toxic waste, including nuclear waste, produced in the industrialized countries, has been dumped in developing countries. We, in Africa, refuse to accept that our continent be used as a cesspool for this dangerous Industrial garbage. We support the enactment of a convention to make such dumping an international crime. Those who engage, collaborate or conspire in this practice should be condemned and punished.
It should by now be self-evident that disarmament is inextricably linked with development. It is a sad commentary on our times that we live in a world that spends over 31 trillion a year on armaments. That amount is equivalent to the total indebtedness of the developing countries with its attendant deprivation and misery. That the resources of the world are being used to destroy rather than to improve the welfare of mankind is an eloquent summary of human folly. It is our hope that the recent relaxation of tension will usher in a period in which those resources will be diverted to development.
The contours of the world political landscape seem to have changed for the better over the past year in total contrast to the picture with regard to the economic situation. The international economic system remains inherently iniquitous. The grim reality is that the present world structure preserves and perpetuates the oasis of privilege and affluence in the desert of dearth and deprivation. It is a situation that causes concern and has grave implications for the future. The developing countries continue to be confronted with harsh circumstances. They are faced with an astronomical debt burden, the contraction of world trade and deteriorating terms of trade.
Most developing countries have hitherto relied on the export of primary commodities for their income. But over the last 10 years prices of these products have continued to decline and have now almost collapsed. Yet the prices of imports of manufactured goods from industrialized countries, required as production inputs, continue to escalate. The net effect is a scandalous net outflow of resources from the impoverished South to the affluent North resulting in further balance-of-payments difficulties, unfavourable terms of trade and the inescapable resort to borrowing from the North. Those of us from the South should also take „ serious note of the fact that as long as the North continues to fix the prices of our products as well as the prices of their products the sea of poverty, hunger, disease and malnutrition is likely to continue to enlarge. It is therefore incumbent upon us to unite for existence. We can no longer tolerate a situation where the reward for the hard work of our people is hunger. 
To address the problem, developing countries have been asked by the North and its financial institutions to undertake structural adjustment measures. The measures they have been forced to take are severe. They adversely affect their development prospects in the face of the harsh economic environment. Governments have to face the social and political tension arising therefrom. These measures have not yielded the desired results. They are, moreover, frustrated by increased protectionism in the developed countries, sharply reduced returns from our export commodity earnings and the ever-mounting debt trap. This is a critical economic situation in Africa.
When the thirteenth special session of the General Assembly adopted the United Nations Programme of Action for African Economic Recovery and Development 1986-1990, there were great expectations as to the impact of the programme. But to date the economic situation in Africa continues to deteriorate despite the economic reform efforts that have been undertaken at heavy social and political cost. Available financial resources continue to be insufficient to ensure sustained economic recovery and growth in our continent. 
The inappropriately designed and externally driven short-term stabilization/structural adjustment programmes have become the hallmark of internationally supported reforms in Africa. Meanwhile, net resource outflows from Africa have increased due to the interrelated problems of dealing with export earnings, diminishing real resource inflows, and the crippling debt-servicing burden.	.
We are now witnessing the ugly indicators of the scourge of reduced investment in the social sectors: a substantial fall in school enrolment, especially at the primary level, combined with a sharp increase in the brain drain, the highest incidence of infant mortality in the world and countless millions of lives at risk due to the re-emergence of diseases long thought to be extinct. Indeed, in the absence of positive economic growth, adjustment programmes in Africa have become politically inexplicable, socially unacceptable and economically unattainable.
For Africa or any other developing region, it is inverted logic and inadmissible practice to sacrifice real long-term development and prosperity to theoretically perceived short-term and short-lived macro-balances. While the role of market forces in the efficient allocation of resources is critical,
ideologically based policy generalizations distort reality and should never be allowed to influence the direction of economic reforms.
We believe that for the long-terra structural transformation of Africa the need for viable alternatives to the traditional adjustment must be addressed. lb build viable economies in our continent it is imperative to base such growth on the transfer of science and technology, reliance on favourable trading arrangements, the effective deepening of subregional and regional economic integration, and establishing the supremacy of the human being in economic development.
At $200 billion, Africa's outstanding debt looks relatively small compared to the estimated 01.2 trillion total debt stock of developing countries. Africa's average debt-service ratio, however, estimated at 60 per cent average, exceeds 100 per cent for a number of countries. In December 1987, the Organization of African Unity (OAU) extraordinary summit meeting set out a common position on specific measures and modalities for tackling the African debt problem, within the framework of an integrated and co-operative development-oriented strategy, based on a dialogue of co-operation and shared responsibilities. We hope that the creditors and the international community as a whole will give the necessary support to the African initiative for a North-South dialogue on all pressing issues.
We should carefully restructure our trade and financial linkages so that our own markets can act as a motor for our own development. We are therefore encouraged by the global system of trade preferences scheme which has been adopted by the non-aligned countries and the initiatives being undertaken by the South Commission. In our own subregion of eastern and southern Africa the preferential trade area has deliberately embarked on the path of regional economic co-operation to this end. 
The United Nations has a vital role to play in the world of tomorrow. It should therefore be strengthened for this purpose. We accept reforms where these are intended to achieve the rationalization and better use of resources. Member States of the Organization should, however, be on guard to see that reform is not used to weaken the Organization, or to challenge and compromise the multilateral role assigned to it by the Charter, In his report on the work of the Organization the Secretary-General has eloquently cautioned: "For a country, large or small, to turn its back, to whatever extent, on the United Nations would be to surrender a good part of its actual or potential influence. To follow a two-track policy - at one level, to owe allegiance to the Charter and, at the other, to seek to marginalize the United Nations - would be to act contrary to the goal of harmonizing the actions of nations in the attainment of their common ends," (A/43/1, p, 8)
As we mark the fortieth anniversary of that immutable Universal Declaration of Human Rights, we commend the Secretary-General for his efforts in promoting human rights through the creation of advisory services which Governments, including that of Uganda, have taken advantage of. It is important to remind ourselves that a cardinal objective of the United Nations spelt out in the Charter is to ensure the full enjoyment of fundamental human rights, the respect, dignity and worth of the human person and the promotion of social progress and better standards of life in larger freedom. The Declaration proclaims in Article 25(1): "Everyone has the right to a standard of living adequate for the health and well-being of himself and of his family, including food, clothing, housing and medical care and necessary social services, and the right to security in the event of unemployment, sickness, disability, widowhood, old age or other lack of livelihood in circumstances beyond his control," 
Article 28 further states:
"Everyone is entitled to a social and international order in which the rights and freedoms set forth in this Declaration can be fully realized." 
As we prepare to enter the next millennium, the fulfilment of these objectives remains the challenge facing us in the next decade. It is imperative for us to ponder whether we shall bequeath to coming generations an international order that guarantees the total fulfilment of the rights proclaimed, in their entirety. The perpetuation of underdevelopment leads to lack of job opportunities, to poverty, disease and social deprivation. That situation becomes a breeding ground for dicta tots, for conflicts and wars and for violations of human rights. It is at this stage that the international community starts to deal with the symptoms - refugees, famine relief, and so on. The whole scene becomes a tragicomedy in which the poor keep chasing the mirage called development.
The United Nations is currently formulating a development strategy for the 1990s. It is imperative that that strategy be people-oriented. It should aim at bringing about development with a human face and the international order envisaged by the Universal Declaration of Human Rights. We maintain that the right to development is a fundamental human right. We should not construct the edifice of the world of tomorrow in such a way that we end up with a few people moving towards a post-industrial revolution while the overwhelming majority remain trapped in a state of underdevelopment and poverty. Such a configuration would be a recipe for perpetual insecurity, for a world without peace. That is the challenge to the Unite d Nations.
